 



Exhibit 10.1

ADDENDUM TO
MASTER SERVICE AGREEMENT

THIS ADDENDUM TO MASTER SERVICE AGREEMENT (“Addendum”), dated March 20, 2008,
shall act to amend, modify, supplement and augment that certain Master Service
Agreement, dated November 27, 2006 (the “Agreement”), by and between Integrated
Payment Systems Inc. (“IPS”) and Global Cash Access, Inc. (“Client”), as
amended. Capitalized terms used herein without definition shall have the
meanings provided in the Agreement.

In consideration of the promises and the mutual covenants of the parties
hereinafter set forth to be paid, kept and performed, it is agreed as follows:



1.  
In connection with Client entering into that certain Stock Purchase Agreement,
dated February 28, 2008, by and between Client and Fidelity National Transaction
Services, Inc., pursuant to which Client is purchasing all of the stock of
Certegy Gaming Services, Inc. (“CGS”), as of the closing of the acquisition
Exhibit “C” to the Agreement shall be and hereby is deleted in its entirety and
replaced with Exhibit “C” attached hereto.



2.  
All other terms, conditions and provisions of the Agreement that are not
otherwise altered, affected or impacted by the terms, conditions and provisions
contained herein, shall remain in full force and effect, including, without
limitation, that with the exception of amendments to the existing Payment
Instruments to reflect CGS’ name and logo, all Payment Instruments used or sold
by CGS will be used or sold in accordance with the Agreement and in the same
manner, on the same system, and in the same reports as Payment Instruments are
currently used or sold by GCA, as same may be amended from time to time in
accordance with the Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their duly authorized representatives, as of the date first above written.

            GLOBAL CASH ACCESS, INC.

  INTEGRATED PAYMENT SYSTEMS INC.
By:
      By:  
 
         
 
  Scott Betts   Name:  
 
           
 
  President & CEO   Title:  
 
           

 



4



--------------------------------------------------------------------------------



 



EXHIBIT C
CLIENT’S WHOLLY OWNED SUBSIDIARIES

     
Name


  Address


 
   
Global Cash Access (Canada) Inc.
(f/k/a CashCall Systems Inc.)


  3525 East Post Road, Suite 120
Las Vegas, NV 89120
Certegy Gaming Services, Inc.
  3525 East Post Road, Suite 120
Las Vegas, NV 89120



5